Tuscarawas App. Nos. 95AP060050 and 95AP060049. On objections to submission of fees and costs. The court, having considered appellee’s fee application, grants fees in the amount of $2,000. This fee award reflects the court’s skepticism as to the reasonableness of thirty-five hours of a partner’s time plus twenty-nine hours of an associate’s time for preparation of a thirteen-page memorandum opposing jurisdiction — particularly because appellee pointed to the repetitive nature of this appeal as a justification to impose sanctions.
Douglas and Resnick, JJ., dissent and would award the attorney fees requested.